DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 01/15/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant traverses examiner’s means plus function interpretations. However, this argument is mute due to the amendment to the claims. The examiner agrees the amended claims do not invoke a means plus function interpretation.
	Applicant argues combined Ariga and Grattoni fail to teach the plane language of claims 1 and 13 which require the processor act in two sequential steps by extracting an indentation region then determining if the extracted region matches a predefined reference condition. The examiner is persuaded and the rejection is withdrawn.

Allowable Subject Matter
Claims 1-17 are allowed.

Regarding claim 1, although Ariga and Grattoni teach a hardness tester with a central processing unit that: captures images of a surface of a sample before and after an indentation is formed on the surface, uses multiple image analysis techniques to analyze the surface to measure indentation dimensions, and calculates hardness based on the dimensions; they do not teach Applicant’s sequential steps of extracting an indentation region then determining if the extracted region matches a predefined reference condition. Furthermore, no other prior art can be found to motivate or teach Applicant’s tester including a determiner that determines whether the indentation region extracted by the plurality of indentation region extractors matches a predefined reference indentation condition, in combination with the remaining limitations of the claim. The dependent claims are allowable for the same reasons as above.

Regarding claim 13, although Ariga and Grattoni teach a central processing unit as part of a hardness tester that: captures images of a surface of a sample before and after an indentation is formed on the surface, uses multiple image analysis techniques to analyze the surface to measure indentation dimensions, and calculates hardness based on the dimensions; they do not teach Applicant’s sequential steps of extracting an indentation region then determining if the extracted region matches a predefined reference condition. Furthermore, no other prior art can be found to motivate or teach Applicant’s tangible, non-transitory computer-readable medium including a determiner that determines whether the indentation region extracted by the plurality of indentation region extractors matches a predefined reference indentation condition, in combination with the remaining limitations of the claim. The dependent claims are allowable for the same reasons as above.


Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is Sadahiro (US 20130125631) which provides for a determination after extraction but fails to acquire an image before and after an indent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856